 

 

 

 JOINT VENTURE AGREEMENT

entered into between

YANTAI RIFENG WIND POWER DEVELOPMENT CO., LTD.

And

MODENA 1 INC.

As of this 20th day of June 2009














--------------------------------------------------------------------------------

                                               - 1 -




JOINT VENTURE AGREEMENT made and entered into as of June 20th, 2009;

BETWEEN:



YANTAI RIFENG WIND POWER DEVELOPING CO., LTD. a company incorporated under the
laws of China, having its head office in No. 2 Dama Road,Yantai,Shandong
People's Republic of China, herein represented by Bi Kelin, its Chairman.

 

(hereinafter referred to as "Yantai")

AND:



MODENA 1 INC., a Public corporation incorporated under the laws of Delaware,
United States of America , having its Principle Executive Head Office at 735 Don
Mills Road, Suite 1405, in the City of Toronto, Province of Ontario M3C 1S9,
Canada, herein represented by Sang Ho Kim Chief Executive Officer/President.

 

(hereinafter referred to as "Modena")




“Yantai” and “Modena” will hereinafter be referred to collectively as the
“Parties” and individually as a “Party”.




WHEREAS Yantai and Modena (or any affiliated company designated by Modena) wish
to enter into a joint venture agreement for the purpose of developing and
operating a 48000KW capacity wind power in China (the "Project"), and upon
friendly negotiations, in which they have agreed to establish a limited
liability joint venture company (the “Company”) in China in accordance with the
relevant Chinese laws and regulations;

WHEREAS Yantai and Modena (hereinafter referred to as the “parties” are
considering pooling their resources through a joint venture to be created among
Yantai and Modena (or any affiliated company designated by Modena) for the
realization and operation of the Project;

WHEREAS the parties hereto wish to set forth the general terms and conditions
under which the parties hereto shall be involved in the joint venture and
propose to evaluate the opportunity and the feasibility for the parties to
proceed with (and find the required equity and debt financing for) the
realization of the Project;











--------------------------------------------------------------------------------

                                                -2-




NOW THEREFORE, in accordance with Law of the People’s Republic of China on
Chinese-Foreign Equity Joint Venture, the 
         implementing regulations thereof and other legal regulations of China
and the principle of equality and mutual benefit, THE PARTIES     
         HERETO HEREBY AGREE AS FOLLOWS:

1.

INTERPRETATION

In this Agreement unless the terms or context of this Agreement otherwise
provide, the following terms shall have the meanings set out below:

1.1     “Affiliate” of a company shall mean any company which, through ownership
of voting stock, equity interests or otherwise, directly or

          indirectly, is controlled by, under common control with, or in control
of, such company; the term “control” being used in the sense of

          power to elect a majority of directors or to direct management.

1.2     “Articles of Association” shall mean the Articles of Association of the
Company.

1.3     “Board” shall mean the board of directors of the Company.

1.4     “Company” shall mean [ ], the joint venture limited liability company
formed by Yantai and Modena pursuant to the Joint Venture Law, 

           the Joint Venture Regulations, other relevant PRC laws and this
Agreement.

1.5     “Completion Date” shall mean the date on which the Company gets the
issuance of business license.

1.6     “Confidential Information” shall mean all information, know-how and
records (in whatever form held) including but not limited to all     

          information, know-how and records to be supplied by Yantai and Modena
to the Company as part of its contribution to the capital of the 

          Company pursuant to this Agreement and all formulas, designs,
specifications, diagrams, data, manuals and instructions, customer lists, 

          sales information, business plans and forecasts, technical or other
expertise (including computer software), accounting and tax records, 

          correspondence, orders and inquiries, which are confidential or not
generally known.











--------------------------------------------------------------------------------

                                              - 3 -




1.7      “Ministry of Commerce” shall mean Ministry of Commerce of the People’s
Republic of China.

1.8      “Joint Venture Law” shall mean the Law of the PRC on Chinese-Foreign
Equity Joint Ventures (as amended from time to time).

1.9      “Joint Venture Regulations” shall mean the Regulations for the
Implementation of the Law of the PRC on Chinese-Foreign Equity 

            Joint Ventures (as amended from time to time).

1.10    “PRC” is the People’s Republic of China.

1.11    “PRC laws” shall mean national laws, regulations and rules as well as
provincial and municipal rules and regulations of the PRC.

1.12    “Renminbi” or “RMB” shall mean the lawful currency of the PRC.

1.13    “SAFE” shall mean the State Administration for Foreign Exchange of the
PRC or a branch thereof, or such other agency(ies) authorized 

            by the Government of PRC to regulate exchange control in the PRC.

1.14    “SAIC” shall mean the State Administration for Industry and Commerce of
the PRC or a branch thereof, or such other agency(ies) 

             authorized by the Government of the PRC, to register companies in
the PRC.

1.15    “United States Dollars” or “US$” shall mean the lawful currency of the
United States of America.

1.16    “Agreement” shall mean this Joint Venture Agreement and its schedules
and appendices.











--------------------------------------------------------------------------------

                                             - 4 -




Unless there be something in the subject or the context inconsistent therewith,
words importing the singular only shall include the plural and vice versa, and
words importing the masculine gender shall include the feminine gender, and vice
versa.

The division of this Agreement into Articles, Clauses, Sections, subsections,
paragraphs and subparagraphs and the insertion of titles are only meant to be
reference and do not affect the meaning or the interpretation of the present
Agreement.

2.      FEASIBILITY STUDY

2.1.     Modena shall proceed with and complete a feasibility study of the
Project in accordance with the terms of Schedule A attached hereto
                 (the "Study")

2.2.     Yantai shall provide Modena, within fifteen (15) days of the execution
of this Agreement, with all of the available data (including wind
                 data, site locations, existing grid location) required for the
Project and shall assist Modena with completing the Study, the whole in
                 accordance with the terms of Schedule A attached hereto.

2.3.     The Study shall be completed by Modena within a period of ninety (90)
days following receipt of the documents mentioned in Clause
                 2.2 hereof. In order for Modena to proceed with the Study, an
amount of one hundred thousand US dollars (US$100,000), which shall
                 be deemed part of the Approved Expenses (as hereinafter
defined), will be paid to Modena by the Company pursuant to Clause 13 of
                 this Agreement.

2.4.     Any additional expenditure required for the Study for matters that are
not expressly included in the scope of work detailed in Schedule
                 A, which expenditure will be mutually agreed to, will be deemed
part of the Approved Expenses.

3.      ESTABLISHMENT OF THE JOINT VENTURE COMPANY

3.1      Subject to the terms and conditions of this Contract and in reliance
upon the representations, warranties and undertakings in this      

           Agreement, the Parties hereby agree to establish the Company pursuant
to the Articles of Association and in accordance with the Joint    

           Venture Law, the Joint Venture Regulations and other relevant PRC
laws and regulations and the provisions of this Agreement.











--------------------------------------------------------------------------------

                                          - 5 -




3.2        Formation

           If each of the parties hereto is satisfied with the results of the
Study, the parties agree to form a joint venture for the purpose of developing
and 
          operating the Project by way of a corporate entity of which they will
each hold the following percentage of all issued and outstanding shares:

                                       i.          MODENA (or any affiliated
company designated 
                                                         by MODENA): seventy
seven percent (77%);

ii.

      Yantai (and/or its Associates):


      twenty three percent (23%).

         3.3

            Name and Address of the Company

      a)

       The name of the Company shall be “[   ]”in Chinese and “[Modena-Yantai
Wind Power Generation Co, .Ltd.]” in English.

 

      b)        

       The legal address of the Company shall be [Longquan Town, Muping
District, Yantai City, Shandong Province, PRC].

      c)          

       The Company may establish subsidiaries, branches, offices and/or
manufacturing facilities in other provinces in the PRC with the 

       consent of the Board and the approval of the Authority (ies) which
approved this Agreement.

         3.4

            Laws and Decrees

        The Company shall be a legal person under PRC laws. The activities of
the Company shall be governed and protected by the laws, 

        regulations and relevant rules and regulations of the PRC.

         3.5

           Limited Liability Company

       The Company shall be a limited liability company, founded in accordance
with China laws and regulations. The Parties shall share the  

       profits and assume the risks and losses in the proportion to their
respective shares of the registered capital.









--------------------------------------------------------------------------------

                                           - 6 -

 

         3. 6       Contracts as per attached Schedule

          The Parties hereby agree to cause the Company, immediately upon its
formation, by acting through the individual directors of the
          Company nominated by the Parties, to approve the entering into and
performance of the Annexes of this Agreement.



4.     PURPOSE, SCOPE AND SCALE OF BUSINESS

 

        4. 1        Purpose of the Company
          The purpose of the Company is to establish a wind electric power
generation corporation with total dimension reaching 48000KW by 
          advanced and proper technology and scientific business and management
method under expectation strengthen economic cooperation 
          and technical communication. The development of the project will be
done in increments of less than 50MW.

           


               

 


                                               

 

 

 

 

               

         4. 2       Business Scope of the Company
          Business scope of the Company: construction, operation, maintenance
and repair of wind electric power plant, research and 
          development of wind power generation equipment and evaluation of wind
resources.

          Produce electricity from the facilities to be sold to 
          the state owned Grid Company in Shandong Province.









--------------------------------------------------------------------------------

                                                  - 7 -

5.       REGISTERED CAPITAL AND TOTAL INVESTMENT


         5.1.     Registered Capital and Total Investment
                    The Joint Venture Company’s registered capital shall be
[Seventy-six million and eight hundred thousand Yuan (RMB76, 800,000)], 
                    and its total investment shall be [Three hundred and
eighty-four Million Yuan (RMB384, 000,000)].

         5.2.     Contributions to Registered Capital

                    5.2.1.     Yantai’s contribution to the registered capital
of the Joint Venture Company shall be seventeen Million 
                                  and six hundred and sixty four thousand Yuan
(RMB17, 664,000) representing twenty-three per cent (23%) 
                                  of the registered capital.
                   
                    5.2.2.    Modena’s contribution to the registered capital of
the Joint Venture Company shall be the equivalent of Seventy-six Million 
                                 and eight hundred thousand Yuan (RMB76,800,000)
representing seventy-seven percent (77%) of the registered capital.

                    5.2.3.    Yantai shall make its contributions in: the input
of menstruation of wind data and initial work shall be equivalent of
                                 RMB17,664,000. Modena shall make its
contribution in cash in US dollars equivalent to the RMB figure stated in
Clause 
                                 5.2.2.  For the purposes of this Agreement, the
exchange rate to be used for calculating the amount of US dollars required 
                                 shall be the average of the buying and selling
rates for US dollars published by People’s Bank of China on the same business 
                                 day as the contribution date.

        5.3        Investment Certificates

                     Promptly on or after a contribution by each of the Parties
of the registered capital, an accountant registered in China shall, at the 
                     expense of the Company, verify the respective contribution
and issue a contribution verification report.  Thereupon, the Company 
                     shall, within thirty (30) days after receiving the
contribution verification report, issue an investment certificate to each Party
signed by 
                     the Chairman of the Board and specifying their respective
contributions to the registered capital of the Company.  











--------------------------------------------------------------------------------

                                                   - 8 -




6.           ASSIGNMENT OF SHARES
              6.1       Subject to the terms and conditions set forth below,
neither Party (assignor) may assign, sell or 
                          otherwise dispose of all or any part of its capital
investment in the Company to any third party without prior written 
                          consent of the other Party;
              
              6.2       Notwithstanding any other provision of this Agreement,
Modena shall be entitled to assign and transfer, at anytime, all 
                          or part of all its rights, titles and interest in this
Agreement and in the Project to any of its affiliated company it may 
                          designate in writing to Yantai, in which case, the
name "Modena" used hereunder shall designate any such affiliated 
                          company and Modena 1, Inc. shall be automatically
released from any and all its obligations hereunder so assigned 
                          and transferred. 

              Yantai hereby consents to the assignment of all or part of
Modena’s interest in the Company to any of Modena’s Affiliates, and  
              waives its pre-emptive right to purchase Modena’s interest which
is transferred to such overseas Affiliate or Affiliates.

              Modena will notify Yantai in writing not less than thirty (30)
days prior to any such assignment.

6.3         Notwithstanding any other provision in this Agreement and subject to
the approval of the Board, in the event that 
              either Yantai or Modena or its Affiliates is required by operation
of law or by a regulatory agency or for any other 
              reasons to sell, transfer or dispose of all or part of its
interests in the Company, it shall first offer its interests to the 
              other Party and otherwise shall be free to select the person to
whom it shall sell, transfer, or dispose of the equity 
              interests in question, but the other Party still retain priority
to buy at the same price.




7.          FINANCING BY THE PARTIES

             The terms by which the parties will provide their financing to the
Company as well as the general categories of costs and expenses will be       
             negotiated and agreed upon by the parties, taking into
consideration the provisions of Clause 16.1 hereof, the Budget (as hereinafter
defined) 
             and the results of the Study.








--------------------------------------------------------------------------------

                                               - 9 -

8.          RESPONSIBILITIES OF EACH PARTY TO THE COMPANY
             8.1         Responsibility of Yantai:

 

                 In addition to its other obligations under this Agreement,
Yantai shall:

                 8.1.1      With the assistance of Modena, apply for all
necessary approvals, permits, licenses and 
                                registrations required for the establishment and
operation of the Company;

                 8.1.2      Assist Modena and the Company in applying for and
obtaining preferential tax and customs 
                               duty reductions and exemptions and the benefit of
other investment incentives available to 
                               Modena and the Company;
 
                 8.1.3      To assist the expatriate employees of the Company
and the employees of Modena or its 
                               Affiliates and their families of the employees to
enter and leave PRC in connection with the 
                               Company’s activities in handling procedures to
obtain all necessary entry and exit visas, 
                               arranging their lodging and/or work permits of
the employees;
       
                 8.1.4       To enter into and perform all its obligations in
connection with the relevant contracts as per 
                                attached Schedules and /or Appendices;
 
                 8.1.5      Assist the Company in opening RMB and foreign
exchange bank accounts in China;
               
                 8.1.6      Assist the Company to employ local employees,
technical and managerial staff and other 
                               personnel;

                 8.1.7      Assist the Company in liaising with the relevant
authorities with respect to the supply of all 
                                utilities to the Company;

                 8.1.8      Use its extensive knowledge of the Chinese market in
order to provide advice to the Company 
                               so as to assist in its development, and help the
Company establish and maintain strong, 
                               productive relations with officials at various
levels of Chinese government;

                 8.1.9      Handle other matters which may be entrusted to it by
the Company;












--------------------------------------------------------------------------------

                                            - 10 -

8.2            Responsibilities of Modena

                 In addition to its other obligations under this Agreement,
Modena shall either directly or through an Affiliate:

                 8.2.1       Assist Yantai to apply for all necessary approvals,
permits, licenses and registrations required 
                                for the establishment and operation of the
Company;

                 8.2.2       Assist in training of technician and workers of the
Company;

                 8.2.3       Provide technical assistance and management
expertise to improve the manufacturing, management and accounting 
                                operations of the Joint Venture Company;

                8.2.4        Assist the Chinese Personnel to apply for visas
necessary to enable them to participate in technical training outside 
                                China; and

                8.2.5        Handle other matters which may be entrusted to it
by the Joint Venture Company.

9          BOARD OF DIRECTORS 
            9.1              Directors and Chairman
                          
                               9.1.1       The Board shall consist of five (5)
directors, three (3) of whom shall be appointed by Modena
                                              and two (2) of whom shall be
appointed by Yantai.

                               9.1.2       Each director shall be appointed for
a term of three (3) years.  Any director may be removed by, and may 
                                              serve consecutive terms if
reappointed by, the Party which originally appointed him. The term of 
                                              appointment of the members of the
initial Board shall commence on the date of establishment of the 
                                              Company.
                                    
                               9.1.3      A director appointed by Modena shall
serve as the Chairman of the Board and a director appointed by 
                                             Yantai shall serve as the legal
representative of the Company and shall exercise such authority as shall be 
                                             authorized by the relevant Chinese
laws and regulations and by the Board.  Whenever the Chairman of the 
                                             Board is unable to perform his
responsibilities, vice chairman or another director appointed by Modena 
                                             shall be deemed authorized by the
Chairman to represent him.

           9.2             Powers of the Board
                             9.2.1        The Board shall be the decision-making
authority of the Joint Venture Company.  The Board shall be responsible for 
                                             making all decisions of the
Company.











--------------------------------------------------------------------------------

                                                - 11 -

                   9.3             Board Meetings

                        

9.3.1       Meetings of the Board shall, in general, be held in the place of the
Company or such other place as shall be determined 
               by the Chairman.  Meetings of the Board may also be held by way
of telephone conferencing or video-conferencing.  If 
               a director is unable to attend he shall appoint, in writing, a
proxy to represent and vote for him at a Board meeting.  A 
               proxy may, but need not, be a director, and a director may serve
as proxy for one or more absent directors.

9.3.2       Each Board meeting requires a quorum of three (3) of both directors
present in person or by proxy, telephone or by 
               video-conferencing in order for the resolutions adopted by such
meeting to be valid.

9.3.3       At Board meetings, each director (including the Chairman) shall have
only one vote.  Issues to be determined at a Board 
               meeting shall be adopted by the affirmative vote of a majority of
the directors present in person or by proxy, telephone 
               or video-conferencing at a duly constituted Board meeting, except
for issues provided in Clauses 10.3.4 below.

9.3.4       The following issues to be determined at a Board meeting shall be
adopted by the unanimous affirmative vote of the 
               directors present at a duly constituted Board meeting:

             9.3.4.1        Amendments to the Articles of Association;

             9.3.4.2        Any increase or decrease of registered capital of
the Company;

             9.3.4.3        Merger, de-merger or changes to the formation of the
Company; and

             9.3.4.4        Termination, dissolution or liquidation of the
Company.

9.3.5       The Board shall convene at least two (2) meetings every year.  Upon
the written request of not less than two (2) 
               directors, specifying the business to be discussed, the Chairman
shall convene a meeting of the Board with two months...

9.3.6        Board meetings shall be called by not less than fifteen (15) days'
prior written notice (which shall include notification in 
                both the Chinese and English languages as to time, place and the
agenda of the business which is proposed to be 
                discussed at such meeting) given by facsimile or other
electronic means to each director.  











--------------------------------------------------------------------------------

                                                    - 12 -


                                     9.3.7       Minutes and resolutions of
meetings of the Board shall be signed by each director or his/her proxies
attending the meeting 
                                                    and the originals thereof
shall be kept in the Minutes Book of Board Meetings of the Company. A copy of
the minutes 
                                                    shall immediately be sent by
facsimile or registered post to each of the directors upon completion of a Board
meeting.
              
                                     9.3.8       The minutes of Board meetings
and written resolutions of the Board shall be recorded in both Chinese and
English 
                                                    languages, each of which
shall be equally authentic.

10

OPERATION AND MANAGEMENT

10.1             Management Organization

                          10.1.1       The Company shall adopt the management
system under which the Management Personnel shall 
                                            be responsible to and under the
supervision of the Board;

                           10.1.2       The Company shall have one General
Manager, Deputy General Managers and such number of 
                                           Senior Management as determined by
the Board. The Board will appoint and decide the 
                                           positions of responsibility of each
of the Senior Management (including General Manager and 
                                           Deputy General Managers).

                           10.1.3       The first General Manager shall be
nominated by Yantai and appointed by the Board. The General Manager shall 
                                           exercise his duties and authority
within the limits prescribed by the Board.

                           10.1.4       Modena shall have the right to nominate
the Finance officials who shall be forthwith appointed by the Board.

                           10.1.5       The General Manager, Deputy General
Managers, Financial Controller and other Senior Management shall serve an 
                                           initial term of three (3) years,
which term shall be renewable by the Board.

 











--------------------------------------------------------------------------------

- 13 -

10.2          Responsibilities and Powers of the General Manager, Senior
Management:


10.2.1

The General Manager shall be in charge of the day-to-day operation and
management of the Company, shall be responsible to the Board and shall carry out
all matters entrusted by the Board. The Senior Management shall assist the
General Manager in his/her work.

10.2.2

The General Manager and Senior Management shall perform their duties on a full
time basis and shall perform all other obligations as described in this Contract
and the Articles of Association of the Company.

11      

     SUPERVISORY BOARD

    The Supervisory Board of the company shall have [three (3)] supervisors,
each Party may appoint one supervisor, and the remaining one shall 
    be elected through all the staff or the labour union or other means.  The
supervisory board shall exercise the functions and powers stipulated 
    in the Articles of Association of the Company.

12

     SITE AND FACILITIES

            12.1       The location of the Site once allocated by the Province
of Shandong after necessary negotiations by Yantai will be submitted to 
                  Modena for its acceptance. The location, state and condition
of the Site, including its environmental condition will be factored into 
                  the Study and Budget.




           12.2        The Company will develop wind energy facilities (the
"Facilities") which will have such minimum electrical generating capacity as 
                  necessary to comply with the PPA and which will include wind
turbines, blades, towers, computer monitoring systems and all related 
                  equipment and structures necessary to generate electricity and
deliver it to the point of interconnection. The type of turbine and other 
                  related equipment to be used shall be selected by the Company
with the mutual consent of both parties in accordance with the EPC 
                  Contract or the Construction Management Agreement (as
hereinafter defined).

   12.3       Yantai shall obtain and supply to Modena the list of all permits,
authorizations and approvals as and when required by any applicable 
                 law and regulation in order not to cause any delay in the
realization, construction and commissioning of the Project.



   12.4      Yantai shall also, during the period allowed to Modena to complete
the Study, organize meetings between Modena and local 
                suppliers.






--------------------------------------------------------------------------------

                                        - 14 -




13

PROJECT OWNERSHIP, SCHEDULE, BUDGET AND EXPENSES

13.1       Ownership

               The Project will be developed in the name of the Company, with
all contracts, permits, property, equipment and other rights and assets related 
              thereto being owned by the Company.

13.2        Schedule

              The anticipated completion date of the Project will be mutually
agreed upon by Modena and Yantai, based on the results of the Study. 
              As soon as practicable, Modena and Yantai shall prepare and agree
on a Project completion schedule which shall take into account, 
              among other matters, the timing of: obtaining all regulatory and
governmental approvals or permits necessary for the construction and 
              commissioning of the Facilities; ordering and receiving on the
Site turbines and other equipment included in the Facilities; and 
              construction and commissioning schedule.

              "(subject to any event of force major, act of God or any other
cause beyond its control)"

              Usual or foreseeable delays due to bureaucratic reasons will be
factored into the schedule.

13.3       Budget

              The Parties shall, within a period of sixty (60) days following
the delivery by Modena of the Study, prepare and agree on the budget of 
              the realization and operation of the Project (the "Budget"), which
shall take into consideration the results of the Study and shall include 
              a pre-construction risk capital period development budget. Any
change to the Budget shall be approved by both parties.


13.4       Expenses    
             
             All costs and expenses incurred by each party in connection with
the Project before or after the date hereof shall be reimbursed by the 
             Company as soon as practicable after its establishment and out of
the proceeds of the financing for the construction and operation of the 
             Facilities or, as the case may be, converted into equity in
accordance with the terms hereof, but only if such costs and expenses have 
             been approved in writing by the other party or is specifically
included in the Budget (the "Approved Expenses").











--------------------------------------------------------------------------------

                                        - 15 -




All such costs and expenses, in order to qualify as Approved Expenses hereunder,
shall be substantiated by the party making the claim to the satisfaction of the
other party and the Company.

All Approved Expenses shall be shared on a 77:23 basis as between Modena and
Yantai, except as otherwise specifically provided for under the provisions of
this Agreement, and accounted for in the books of each party.

14

POWER PURCHASE AGREEMENT

14.1        Yantai shall, with the assistance of Modena, negotiate the terms and
conditions of the Power Purchase Agreement (“PPA”) between the  
              Company and the power grid company in the Province of Shandong for
the benefit and interest of the Company and both parties hereto.

14.2        The terms and conditions of the PPA to be entered into between the
Company and the state owned power grid company in the Province of 
              Shandong on or prior to    , 2009, shall have a term of at least
twenty  (20) years from the date of commercial operations of the Project, be 
              previously submitted to Modena for its approval and shall include
satisfactory representations and guarantees from the Province of Shandong 
              as to the sufficiency of the wind generated on the Site and as to
the power purchase price during the whole term of the PPA. The above 
              acceptance date of the terms and conditions of the PPA may be
extended to the mutual satisfaction of both parties. The guarantees from the 
              off-taker (power purchaser) must be satisfactory to the Company’s
financial lenders providing debt to the project.

               The tariff to be levied on the off-taker (power purchaser) will
be based on the capital cost described in article 13.3 above, normal operating 
               costs, the prevailing cost of debt and a reasonable return on
equity.

15

ENGINEERING, PROCUREMENT AND COMMISSIONING CONTRACT

15.1       The Company shall negotiate and enter into an engineering,
procurement and commissioning contract (“EPC Contract”) with a third party 
             contractor satisfactory to both parties , prior to financial
closing to provide the design, engineering, procurement, transportation,
construction 
             and commissioning of the Project on a turn-key basis, subject
however to the acceptance of same by the Company. If not so accepted by the 
             Company, then Modena will enter into a construction management
agreement with the Company for the EPC work (the “Construction 
             Management Agreement”).











--------------------------------------------------------------------------------

                                            - 16 -




15.2       The total price of the EPC Contract or the Construction Management
Agreement will be negotiated and agreed upon, based on the Study, the 
             Budget and competitive market rates.

15.3       In the event that the Construction Management Agreement is to be
entered into between the Company and Modena as provided in Clause 15.1 
            above, all taxes and duties incurred by Modena shall be added to
such price. Such price will be paid monthly following and in accordance with 
            the progress of the services, purchase of equipment and work and
shall, with regard to the Construction Management Agreement (a) include: all 
            costs incurred for the construction of the Facilities, the purchase,
supply and installation of all equipment, fees of all professionals involved in
the 
            engineering, design or construction, all costs related to any
provisional financing, insurance, legal costs, fees of the Lender related to
the 
            disbursements of the proceeds of the financing, administration and
development fees and profits; but (b) shall not include: all costs and expenses 
            related to the acquisition of the Site, taxes related to the Site,
costs and expenses for survey, environment or geotechnical reports and studies, 
            and costs and expenses to obtain any and all required permits and
authorizations for the Project.

             Modena and Yantai shall agree on the necessary financial securities
to be provided by the Company to Modena upon the execution of the 
            Construction Management Agreement, which securities shall be in
compliance with the banking/corporate law in the country.

             The Company shall provide the necessary deposits required by Modena
of the wind turbines, as the case may be, to be determined at time of 
            purchase.

            Modena shall provide Yantai with a detailed time schedule for the
design, construction and commissioning of the Project based on the following 
            preliminary schedule following the signature of or the Construction
Management Agreement and the financial closing referred to under paragraph 
            16.1.3 hereof:




Phases of the work

Start

Finish

Feasibility study

Month 1

Month 4

Establishment of the Company

Month 4

Month 6

Engineering

Month 4

Month 6











--------------------------------------------------------------------------------

                                           - 17 -








PPA contract

Month 4

Month 6

Financing

Month 5

Month 7

Procurement and manufacturing of turbines

Month 7

Month 16

Installing and commissioning

Month 15

Month 19




16

FINANCING STRUCTURE

16.1        The final financial structure of the Project will be determined and
arranged jointly by Modena and Yantai being understood that the parties 
              agree to finance the Project under the following proposed
financial structure, which can be modified by mutual agreement between the
parties 
              based on the Budget, the conditions of the PPA and the debt
financing requirements.

 

                16.1.1       Debt
              
              The parties agree that up to eighty percent (80%) of the costs of
the Project shall be financed by one or several lenders (the "Lender") to be 
              determined by the parties and upon terms and conditions acceptable
to them. The parties undertake to use their best efforts to have such 
              financing be in place before start of construction and purchase of
equipment

              The terms and conditions of any financing obtained for the Project
shall include the following:

                          16.1.1.1    The term of redemption shall be equal to
the term of the PPA;

                          16.1.1.2    The Lender shall have no personal
recourses against the Company or its shareholders;

                          16.1.1.3    The compliance by the Company to its
obligations shall be secured by a first ranking mortgage against all its rights
and 
                                          assets;

                          16.1.1.4     The disbursements of the proceeds of the
financing shall be made following and in accordance with the progress of the 
                                           construction of the Project; and











--------------------------------------------------------------------------------

                                           - 18 -




                         16.1.1.5       The loan shall be reimbursed by monthly
installments payable at the end of each month.


               16.1.2          Equity

                         16.1.2.1       Modena and Yantai shall be responsible
for and provide twenty percent (20 %) of the necessary funds for the Project;

                         16.1.2.2       Subject to agreement of the Lender,
which will provide the debt and mezzanine financing, the Company may elect to go
the 
                                            market with an Initial Public
Offering (“IPO”) with Chinese and/or overseas investors, upon terms and
conditions 
                                            acceptable to both parties.


               16.1.3          Financial closing

             The financial closing shall be completed to the satisfaction of
both parties and shall include:

                         16.1.3.1        all documentation regarding permits,
financing (debt and equity), PPA, EPC Contract or the Construction Management 
                                             Agreement, other commercial
contracts and operation and maintenance contracts; and

                         16.1.3.2         Non recourse availability of
financing.




17

PRE-CONDITIONS AND ABILITY OF THE PARTIES TO WITHDRAW

      17.1       Conditions

           The transaction contemplated herein and the Project is conditional
upon the following conditions being met prior to starting of 
           construction and purchase of equipment:



           a)   Both parties shall declare themselves satisfied with the results
of the Study in writing, within fifteen (15) days of the receipt of the 
                 Study’s results;  

                 b)   Both parties and Lender shall declare themselves satisfied
with the guaranties supplied by the Province of Shandong and/or the 
                 utility provider through the PPA or otherwise;











--------------------------------------------------------------------------------

                                           - 19 -


              c)   Both parties shall agree on the Budget within a period of
sixty (60) days of the receipt of the Study’s results;



        d)    This Agreement and the Articles of Association and, if necessary,
the Schedule(s) of the Agreement and the feasibility report 
               having been approved by the relevant PRC authorities;
 


              e)    The issue of a business license for the Company;


        f )    Obtaining any other regulatory approval for tax status, including
any tax preferential treatment if any; and



        g)    Obtaining approval from the relevant environmental authority.

     

        h)     The execution of the PPA between the Company and the Province of
Shandong and/or the utility provider upon terms and 
                conditions acceptable to the parties;

        i)       The acquisition by the Company of the Site suitable for the
Project and acceptable to both parties, upon terms and conditions 
                 satisfactory to the parties;

            

        j)      The execution of the EPC Contract or the Construction Management
Agreement between the Company and a third party 
                contractor chosen and approved in writing by Modena and Yantai
and all other contracts provided for under the provisions of this 
                Agreement;

         

       k)      The financing of the Project by the Lender upon terms and
conditions acceptable to the parties; 

         

        l)      The approval of the Project by all related public authorities
and the issuance of all permits necessary to the Project.


      The parties’ obligations herein are conditional upon the parties being
completely satisfied with each of the above-mentioned conditions, 
      at their sole, absolute and unfettered discretion prior to the financial
closing referred to under paragraph 16.1.2 hereof, which shall be 
      completed on or before   , 2008. These conditions may be waived in writing
by the parties in whole or in part to the mutual satisfaction 
      of both parties. In Addition, the financial closing date may be extended
to the mutual satisfaction of both parties. Should a party not be 
      completely satisfied with any of the above-mentioned conditions, it shall
so notify the other party in writing within twenty (20) days of the 
      date stipulated for the occurrence of the condition in question and the
provisions of Clause 17.2shall then apply, without recourse by 
      either party against the other. Should a party fail to send said notice
within said period or send a notice that it is completely satisfied; 
      therefore the condition in question shall be considered fulfilled at the
satisfaction of such party.








--------------------------------------------------------------------------------

                                              - 20 -

 

17.2           Ability of the parties to withdraw

17.2.1

     Any one of the parties hereto may withdraw from this Agreement, only if it
is not satisfied with any one of the conditions 
     mentioned in Clause 17.1 upon delivering, to the other party, a written
notice to that effect in the manner provided in Clause 17.1. 
     Following such withdrawal, the withdrawing party shall have no further
rights or obligations hereunder except for its obligations 
     described below under this Clause and under Clauses 18, 19 and 23 which
shall survive such withdrawal and the obligation to pay 
     its share, if any, of expenses incurred up to the date of its withdrawal.

17.2.2

     Should the remaining party elect to pursue the Project without the
withdrawing party, in order to do so, the remaining party shall 
     have the obligation to acquire from the withdrawing party and the
withdrawing party shall have the obligation to sell the remaining 
     party, all of its rights, title and interest under this Agreement and/or
under the Project for a consideration equal to the amount 
     contributed by the withdrawing party, up to the date of its withdrawal,
towards Approved Expenses as per auditors statement.

18

CONFIDENTIALITY

18.1     Each party undertakes to preserve the confidentiality of all
Confidential Information received from the other party. The term “Confidential 
    Information” shall refer to any and all data and information supplied or
developed by any of the parties relating to the Project, including 
    information recorded or stored in a digital format on electronic, magnetic
or optical media and any information of a confidential nature relating 
    to the parties or their subsidiaries of affiliates. The term “Confidential
Information” shall not included, however, any information that (i) was 
    already in the party’s possession, without any restrictions as to its
disclosure, at the time of its disclosure to the party; (ii) is or becomes 
    generally available to the public other than as a result of an unauthorized
disclosure by the party or its directors, officers, employees, agents, 
    advisors or other representatives; (iii) is or becomes available to the
party on a non-confidential basis, provided that such source is not known 
    by the party to be bound by a confidentiality agreement or other obligation
of secrecy; or (iv) is independently acquired by the party as a 
    result of work carried out by an employee of the party to whom no disclosure
of such information had been made.











--------------------------------------------------------------------------------

                                          - 21 -




18.2    Each party will protect Confidential Information with at least the same
degree of care as it uses to protect is own confidential information, and, 
   if requested by the disclosing party, such additional care as may reasonably
be requested by such party. Each party will not disclose 
   Confidential Information, in whole or in part, except as provided herein,
without the prior written consent of the other party for as long as this 
   Agreement is in full force and effect and for a period of five (5) years
thereafter. The party shall not use the Confidential Information for any 
   purpose other than in connection with its obligation hereunder. The party
shall disclose Confidential Information only to those of its employees 
   and advisors who need to know such Confidential Information in connection
with this Agreement and who shall, prior to such disclosure, be 
   informed by the Party of the confidential nature of such information, and the
purposes for which it can be used, and be directed by it to treat 
   such information confidentially and in accordance with the provisions of this
Agreement.




18.3    In the event that the party shall be obligated to disclose all or any
portion of Confidential Information under the terms of any legal demand or 
   process, it shall (i) immediately notify the other party of the existence,
terms and circumstances surrounding such request or obligation; (ii) 
   consult with the other party on the advisability of taking legally available
steps to resist or defend against such request or obligation; and (iii) if 
   disclosure of such information shall be required, furnish only that portion
of the Confidential Information which it is legally compelled to 
   disclose. The party shall also cooperate fully with any efforts by the other
party to obtain an appropriate protective order or other reliable 
   assurance that confidential treatment will be accorded to the Confidential
Information.




19

     EXCLUSIVE DEALING

19.1 

   Unless expressly disclosed to the other Party or otherwise agreed by the
parties, no party shall engage in any activity related to the Project, or 
   a similar project in China contemplated in replacement or substitution of the
Project, unless otherwise agreed by the parties, other than as a 
   member of the joint venture or in the name of the Company and in accordance
with the terms and conditions of this Agreement. Each party 
   warrants that its subsidiaries and other firms or individuals over which it
has control will comply with this requirement.











--------------------------------------------------------------------------------

                                                 - 22 - 


19.2

   Furthermore, Yantai and Modena hereby agree and undertake (i) to collaborate
exclusively with each other and to use all their best efforts to 
   realize the Project and all other steps and measures relating thereto and
(ii) to negotiate with each other in good faith the final terms and 
   conditions of any contract to be concluded in compliance with the provisions
hereof. The parties will not, directly or indirectly, through any 
   representative or otherwise, negotiate with or in any manner encourage,
discuss, accept or consider any proposal of any other person relating 
   to the Project, or any similar project in China contemplated in replacement
or substitution of the Project, in whole or in part, and will 
   immediately notify the other party regarding any contact between any party
herein or its representatives and any other person regarding any 
   such proposal or any related inquiry, for as long as this Agreement is in
full force and effect and for a period of one (1) year thereafter.

 

20

LABOUR MANAGEMENT

20.1

      Governing Principle
     
     Matters relating to the recruitment, employment, dismissal, resignation,
wages, welfare and other matters concerning the Company’s Working 
     Personnel shall be handled in accordance with the Regulations of the
People’s Republic of China on Labour Management in Foreign 
     investment Enterprises (the “Labour Regulations”) and laws and regulations.

20.2

     Management Personnel
    
     Management Personnel shall be employed by the Company in accordance with
the terms of individual employment contracts. The Company 
     shall determine the rate of pay of such employees taking into account of
the rates of pay locally.

     Senior Management appointments shall be approved by the Board.

     Salaries and remunerations of the General Manager, Deputy General Manager
and other high-ranking managerial personnel shall be decided 
     and approved by the Board.

20.3

     Expatriate Personnel

     Expatriate personnel who are employees of the Company or seconded to the
Company will receive salary, housing, benefits, and other 
     compensation as determined by the unanimous approval of the Board. The
Company may also purchase residential houses or flats so as to 
     provide the expatriate personnel with such housing as may be required.










--------------------------------------------------------------------------------

                                       - 23 -




20.4

    Conformity with Labour Protection rules

    The Parties shall procure that the Company shall conform to the rules and
regulations of the PRC government concerning labor protection as 
    well as sanitation, safety and environmental protection policies and
guidelines.

21

FINANCIAL AFFAIRS, ACCOUNTING AND PROFIT DISTRIBUTION

21.1           

     Accounting System


    21.1.1      The Financial Controller shall be in charge of finance and
accounting of the Company, under the supervision of the  
                    General  Manager, and report to the Board, shall be
responsible for the financial management of the Company.

    21.1.2       The Company shall keep its accounts and accounting records in
Renminbi.



    21.1.3       All accounting records, vouchers, books and statements of the
Company shall be made and kept in Chinese. All 
                     accounting statements of the Company shall also be made and
kept in English and in Chinese.





 

21.2        Auditing


    21.2.1      An independent accountant registered in the PRC shall be engaged
by the Company as its auditor to examine and verify the annual 
                    financial report. The Company shall submit to the Parties an
annual statement of final accounts (including the audited profit and loss 
                    statement and the balance sheet for the fiscal year) within
two (2) months after the end of the fiscal year, together with the audit 
                    report of the PRC registered accountant.

   21.2.2      Each Party may, at its own expense, appoint an accountant (which
may be either an accountant registered abroad or 
                   registered in the PRC), on behalf of such Party, to audit the
accounts of the Company. Reasonable access to the 
                   Company’s financial records shall be given to such auditor
and such auditor shall keep confidential all documents under 
                   his auditing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

                                                    - 24 -




 

 

 

21.3          Bank Accounts and Foreign Exchange Control



         The Company shall separately open a foreign exchange account and a
Renminbi account with authorized banks within or outside the PRC 
         approved by the SAEC. The Company’s foreign exchange transactions shall
be handled in accordance with the regulations of the PRC 
         relating to foreign exchange control.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.4          Fiscal Year

         The Company shall adopt the calendar year as its fiscal year, which
shall begin on 1st January and end on 31st December of the same 
         year.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.5 

         Profit Distribution

         21.5.1      After the payment of income and other taxes by the Company,
the Board will determine, according to PRC laws, the annual  
                         allocation to the reserve fund and expansion fund of
the Company, and the bonus and welfare fund for the Management 
                         Personnel, Senior Management and working personnel from
the Company’s after-tax net profits.

        21.5.2       The Board shall decide once every year the amount of
after-tax net profits of the Company (after the deduction of the 
                         allocations to the three funds mentioned in above) to
be retained in the Company for expanding the production and operation of 
                         the Company and the amount to be distributed to the
Parties in proportion to their respective equity interests in the Company’s 
                         registered capital.

        21.5.3       If the Company carries forward losses from the previous
years, the profit of the current year shall first be used to cover such 
                         losses and no profit shall be distributed until any
such deficit is made up. Any profits retained by the Company and carried over 
                         from previous years may be distributed together with
the distributable profit of the current year after any deficit of the current 
                         year is made up.

22

TAXATION, INSURANCE AND OTHER COSTS

22.1

       Income Tax, Customs Duties and Other Taxes

       22.1.1     The Company shall pay tax under the relevant laws of the PRC
and the tax regulations, if any, applicable to the Site in Shandong 
                      Province. Chinese and foreign Management Personnel and
Working Personnel shall pay their individual income tax in accordance 
                      with the Individual Income Tax Law of the PRC.











--------------------------------------------------------------------------------

                                                                                                    
- 25 -

 


       22.1.2       The Parties shall assist the Company to apply and obtain
favourable tax incentives available that are applicable for the Company.

22.2

      Insurance

      22.2.1        The Company shall, at its own cost and expense, at all times
take out and maintain full and adequate insurance for the Company 
                        against loss or damage by fire and such other risks as
are customarily insured against.

      22.2.2        The property, transportation and other items of insurance of
the Company will be denominated in RMB and foreign currencies, 
                        as appropriate. The types and amounts of insurance
coverage shall be determined by the General Manager within the Board’s 
                        guidelines.

23

RECORDS AND BOOKS OF ACCOUNT

23.1     The parties shall keep in a suitable place all customary records and
books of account required for the fulfillment of their respective obligations 
           under this agreement, including correspondence, memoranda, contracts
and amendments thereto. Each party undertakes to make these 
           documents available to inspectors and auditors appointed by the
parties in writing. In addition, each party undertakes to permit the
reproduction 
           of such documents in whole or in part and to provide without delay
such information as the persons authorized by the parties may request of it.

23.2     All records and books of account kept by the parties under this Clause
shall be maintained in good order and shall be available for consultation 
           for two (2) years following the termination of this Agreement.

24

JOINT VENTURE TERM AND TERMINATION

24.1    Joint Venture Term 

           The term of the shall commence on the date of establishment and its
duration shall be [thirty (30) years] thereafter unless renewed or terminated 
          pursuant to the provisions of this Agreement. Unless previously
terminated, the Parties shall Endeavour to renew the term of the Company upon 
          its expiry.










--------------------------------------------------------------------------------

                                                - 26 -


24.2     Early Termination


             24.2.1      This Agreement shall terminate upon the expiration of
the joint venture term set forth in Clause 24.1 hereof unless extended pursuant 
                            to the provisions of this Agreement.

             24.2.2      Early Termination

                             This Agreement may also be terminated by the
written notice of a Party to the other Party if:

                            24.2.2.1   The other Party materially breaches this
Agreement or violates the Articles of Association, and such breach or violation
is 
                                           not remedied within ninety (90) days
of written notice to the breaching Party;

                            24.2.2.2   The conditions precedent set forth in
Clause [] hereof are not fulfilled or waived in writing by the Parties before
the 
                                           expiration of the time period
specified in Clause [] hereof;

                             24.2.2.3   The other Party has failed to provide
its contribution to the registered capital of the Company before the expiration
of the 
                                            time period stipulated in Clause []
hereof;

                             24.2.2.4   All or any material part of the assets
of the Company is confiscated from the Company by any government authority;

                             24.2.2.5   The conditions of Force Majeure (as
hereinafter defined in Clause [] significantly interfere with the normal
functioning of the 
                                            Company for a period in excess of
six (6) months and the Parties have been unable to find an equitable solution
Clause [] 
                                            hereof;

                            24.2.2.6    Any major change in "control" or
ownership of Yantai, in which case only Modena may terminate this Agreement.

                            24.2.2.7    If either Party or the Company becomes
bankrupt, or is the subject of proceedings for liquidation or dissolution
(except as 
                                            a result of inter-group
restructuring), or ceases to carry on business or becomes unable to pay its
debts as they come due; 











--------------------------------------------------------------------------------

                                                          - 27 -


                         24.2.2.8    the Joint Venture Company sustains
significant and unsustainable losses  for the three (3) consecutive year period
from the 
                                          date of establishment, and, after
consultations, the Parties are unable to agree on a method to improve the
economic situation 
                                          of the Company satisfactory to them,
and they are unwilling to contribute further capital towards the Company
(whether by 
                                          way of registered capital or, to the
extent permitted, loan financing), and neither Yantai nor Modena is prepared or 
                                          authorized to purchase the registered
capital of the other Party;

                         24.2.2.9     Any new law or regulation, or the
interpretation of any existing law or regulation, is imposed on the Company
which has a 
                                          materially adverse effect on either
Party and/or the Company; or

                       24.2.2.10     If the Company loses it’s Business License
for more than six (6) months, or if such License is restricted or limited in
such a 
                                          way that it has or might have a
material adverse effect on either of Party and/or the Company.

25

LIABILITY FOR BREACH OF AGREEMENT

If any Party is in breach of any provision of this Agreement or any provision of
the Articles of Association, the breaching Party shall indemnify the other
Party and the Joint Venture Company for the losses suffered by the other Party
or the Joint Venture Company as a result of such breach.

26

FORCE MAJEURE

26.1.1    “Force Majeure” means all events which are beyond the control of the
Parties and which are unforeseen, or if foreseen, unavoidable and 
             insurmountable, and which prevent total or partial performance by
the suffering Party.  Such events shall include but are not limited to any 
             earthquakes, typhoon, fires, flood, wars, delay of or inability to
obtain supply of materials/components, labour shortage, strikes or any other 
             similar contingency according to the general international
commercial customary.











--------------------------------------------------------------------------------

                                                        - 28 -


26.1.2      The Party encountering Force Majeure shall promptly inform the other
Party in writing and shall furnish appropriate proof of the occurrence 
                and duration of such Force Majeure in seven (7) days after this
Force Majeure.

 26.1.3      Unless otherwise expressly provided by the law, in the event of
Force Majeure, both Parties shall immediately consult with each other in order 
                to find an equitable solution in order to relieve the Party
encountering Force Majeure from fulfilling all or any part of its obligations
under this 
                Agreement, and both Parties shall use all reasonable endeavors
to minimize the consequences of such Force Majeure, however the suffering 
                Party shall have no excuse if the performance of this Agreement
has been delayed by such Party at the time the Force Majeure takes place.


27

SETTLEMENT OF DISPUTES

27.1          Consultation and Mediation

         27.1.1      If a dispute of any kind whatsoever arises between the
Parties in connection with this Agreement, the Articles of 
                         Association or any of the Ancillary Agreements,
including any question concerning the existence, construction, 
                         interpretation, validity, termination or implementation
of this Agreement, the Articles of Association or any of the      
                         Ancillary Agreements, they shall use all reasonable
endeavors to resolve the matter amicably.

         27.1.2      If the dispute cannot be settled by consultation between
the Parties, any Party can refer the dispute to mediation by 
                         serving a notice to the other Party indicating its
intention to resolve the dispute through mediation and appointing a 
                         mediator of its choice. The other Party shall appoint a
mediator within 7 days after receiving the notice from the first 
                         Party. The two mediators so appointed shall work
together in such manner that they think fit for the purpose of 
                         facilitating a settlement agreement between the
Parties. The mediators can propose terms and conditions for a 
                         settlement to the parties for their acceptance, but the
mediators are not authorized to make any decision which is 
                         binding on the Parties. If the other Party refuses to
appoint a mediator within 7 days after receiving notice from the 
                         first Party, or the mediation fails to reach a
settlement agreement between the Parties within 28 days after the first Party 
                         notified the other Party of its intention to mediate,
then the mediation will be deemed as failed. Each Party shall be responsible 
                         for the remuneration and expenses of the mediator
appoint by it. The common cost of the mediation, such as conference 
                         facilities, etc., shall be paid by the Joint Venture
Company...











--------------------------------------------------------------------------------

                                         - 29 -

27.2          Arbitration

         27.2.1      In the event that the dispute cannot be resolved within the
period prescribed in Clause 27.2 above, either Party may 
                         submit such dispute to arbitration in Stockholm by the
Arbitration Institute of the Stockholm Chamber of Commerce (the 
                          “SCC Institute”) in  accordance with its then
effective arbitration rules (the “Rules”), which Rules (including any 
                         amendment thereto) are deemed to be incorporated into
this Clause.

        27.2.2      The arbitral tribunal shall be composed of three (3)
arbitrators. Yantai and Modena shall each be entitled to appoint one (1) 
                        arbitrator and the SCC Institute shall appoint the third
arbitrator as chairman who shall not be a national of the country of 
                        incorporation of either Yantai or Modena. The language
to be used in any arbitral proceedings shall be English.

        27.2.3      Any award made by the arbitral tribunal shall be final and
binding on the Parties and the Company who hereby       
                        exclude any right of appeal to any court which might
otherwise have jurisdiction in respect of the matter.

 


       27.2.4       The cost of arbitration shall be borne by the losing Party,
unless otherwise determined by the arbitration award.  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27.3      Continued Performance

     When any dispute occurs and when any dispute is under arbitration, except
for the matters under dispute, the Parties shall continue to fulfill 
     their respective obligations (and shall be entitled to exercise their
rights) under this Agreement.











--------------------------------------------------------------------------------

                                                         - 30 -




28

NOTICES

All notices, request and consents required under this agreement, in the absence
of indication to the contrary herein, are required to be made in writing and
delivered by hand or by mail or by facsimile and shall be deemed to have been
made and received on the date of its delivery by hand, on the seventh day
following its mailing or on the second day following the date of its facsimile
transmission. The mailing address and the facsimile number of each of the
parties for purposes of notices are the following:

28.1

 For Yantai:

No. 2 Dama Road, Yantai, Shandong Province,

People's Republic of China, 264000

Tel:  86-535-6230336

Fax:  86-535-6630579

E-MAIL:YTTFFN@sohu.com

To the attention of  Bi Kelin  Chairman

28.2

For Modena:

735 Don Mills

Unit 1405

Toronto, Ontario

M3C 1S9, Canada

Tel: (647) 435-9852

Fax: (416) 467-5179

To the attention of Sang-Ho Kim, CEO

e-mail address: skim128@hotmail.com

or any other mailing address or facsimile number of a party of which that party
may from time to time notify the other party in the manner set out above,
provided however that in the event of interruption of mail or facsimile service
the party sending a notice, request or consent shall use a service that has not
been interrupted or shall itself undertake the delivery of such notice, request
or consent, the whole with a view to ensuring that such notice, request or
consent is received without delay.











--------------------------------------------------------------------------------

                                                     - 31 -




29

GOVERNING LAW

This Agreement between the parties hereto and the interpretation and enforcement
thereof shall be governed by the laws of China (excluding any rule or principle
of the conflict of laws which might refer such interpretation to the laws of
another jurisdiction).  

30

OTHER COMMITMENTS

Each of the parties shall at any time and from time to time do any other act and
execute any other document as may reasonably be required for the complete
implementation and performance of the terms and conditions of this Agreement.

31

WAIVER

The failure of any party to exercise a recourse following contravention of this
agreement by another party shall not be interpreted as a waiver of such
contravention or of any other contravention or a subsequent contravention.

32

 INCONSISTENCY

If there is any conflict or inconsistency between the provisions of this
Agreement and its Appendices, this Agreement shall prevail.  If there is any
conflict or inconsistency between the provisions of this Agreement and the
Articles of Association, this Agreement shall prevail.  If there is anything
relating to the Company, including but not limited to the business, operation
and management of the Company, or the Parties’ rights, obligations or
liabilities concerning the Company not provided in the Articles of Association,
but provided in the Agreement, the Agreement shall be binding upon the Company
and the Parties.  The Parties shall procure that the Company complies with the
Agreement.

33

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such separate counterparts shall
together constitute but one and the same instrument.

34

LANGUAGE

The parties hereto have expressly required that this Agreement is written and
executed in Chinese and English and both versions shall have equal validity.
 Any inconsistency between the two versions shall be resolved in accordance with
Clause 27.











--------------------------------------------------------------------------------

                                              - 32 -




35

SCHEDULES

The following is the schedule annexed hereto which is incorporated in and form
part of this Agreement:

Schedule A

Feasibility Study – Phase I














--------------------------------------------------------------------------------

                                              - 33 -




IN WITNESS WHEREOF each of the Parties hereto has caused this Agreement to be
executed by its duly authorized representative on the date first set forth
above.







 

Yantai RIFENG Wind Power Development Co,.Ltd  

Per:_____________________________________
               Bi Kelin                 Chairman

 

 













 

MODENA 1, INC.  

Per:________________________________________
       Sang Ho Kim      C E O/PRESIDENT











--------------------------------------------------------------------------------

 















